DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/8/2021 has been entered. Claim 1 has been canceled. Claims 2-21 remain for examination. The Terminal Disclaimer filed on 12/3/2021 has been approved. 

Allowable Subject Matter
Claims 2-21 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 12/3/2021 has been approved and thus vacates all pending obvious double patenting grounds of rejection on the claims. Accordingly, the prior art fails to disclose: 
i. A method as recited in claim 2, comprising: 
reading a barcode at a plurality of stations during a workflow process, wherein the barcode is attached to an item that is moved between the plurality of stations during the workflow process; 
determining auxiliary data corresponding to the workflow process, wherein the auxiliary data comprises metadata that is generated in connection with reading the barcode at the plurality of stations during the workflow process; 
sending the auxiliary data to a first server; and 
sending decoded data that is generated in connection with reading the barcode to a second server that is different from the first server.

ii. A wedge device as recited claim 7, comprising: 

memory comprising instructions that are executable by the one or more processors to: 
receive decoded data from a barcode reader that is located at a station among a plurality of stations that implement a workflow process, wherein the decoded data corresponds to a barcode that is read by the barcode reader, and wherein the barcode is attached to an item that is moved between the plurality of stations during the workflow process; 
determine auxiliary data corresponding to the workflow process, wherein the auxiliary data comprises metadata that is generated in connection with reading the barcode; 
send the auxiliary data to a first server; and 
send the decoded data to a second server that is different from the first server.

iii. A method as recited in claim 15, comprising: 
receiving decoded data from a barcode reader that is located at a station among a plurality of stations that implement a workflow process, wherein the decoded data corresponds to a barcode that is read by the barcode reader, and wherein the barcode is attached to an item that is moved between the plurality of stations during the workflow process; 
determining auxiliary data corresponding to the workflow process, wherein the auxiliary data comprises metadata that is generated in connection with reading the barcode; 
sending the auxiliary data to a first server; and 
sending the decoded data to a second server that is different from the first server.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887